ON MOTION NOE EEHEAEING-.
Ellison, J.
It is a mistake to say that the language of the supreme court in McKee v. Ins. Co., 28 Mo. 383, in regard to the measure of damages, as here contended for, had not been argued and was an obiter dictum. There were two points decided in that case: one, that where the policy having been obtained for the benefit of the wife, it was not terminated by the divorce of the wife. The other was that the insurance company having wrongfully refused to continue to receive premiums, the wife could treat the policy as at an end and recover back the premiums paid with interest.* The question which was not argued and upon which the court expressed no opinion, was as- to the second branch of the petition in that case, where damages for breach of contract of insurance in the sum of $1,452 was asked in addition to a judgment for the premiums paid. This is made apparent by the petition set out in the statement of the case. The court, in that ease, treated the premiums paid as money had and received by the company, and designated the other branch as damages, thepetition having made that distinction. The briefs in the case show that the recovery of the premiums was argued, the plaintiff contending they could be recovered'and the defendant that they were forfeited. That the matter of the recovery of the premiums was an especial point of decision, is unquestionable. Whether the recovery of the premiums be called damages, or money had and received, is of no consequence.
The ruling in the case of Rumbold v. Ins. Co., 7 Mo. App. 71, is in no way opposed to the ruling in this case. The cases are wholly different — are altogether *13different actions. The opinion announces that the McKee case is not a case in point. Furthermore, it recognizes the McKee case as the law in cases of rescission. It is furthermore expressly stated that the facts did not place the company in that case in the attitude of refusing to receive premiums and did not so place the company that it could not justly claim the premiums were earned. The motion is overruled,
with the concurrence of the other judges.